DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3–8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
1.  An air filter, comprising: 
a frame assembly (10); 
a filter assembly (11) attached to the frame assembly (10), wherein the filter assembly (11) further comprises: 
a woven filtering fabric (1) disposed within the frame assembly (10) and comprising calibrated woven strands; and 
a layer of nanofiber filaments (2) disposed on one side of the woven filtering fabric (1) forming a web of the nanofiber filaments (2) on open area between the strands of the woven filtering fabric (1), 
wherein the filter assembly (11) further comprises a protective filtering fabric (3) arranged on a side of the woven filtering fabric (1) where the nanofiber filaments (2) are disposed.  Emphasis added.
Claim 1 is indefinite because “calibrated” is a subjective term, with the specification providing no standard for measuring.  See MPEP 2173.05(b)(IV).  For the purpose of examination, claim 1 is interpreted so that the term “calibrated” is removed.
Claims 3–8 are indefinite because they depend from claim 1.
Additionally, claim 3 recites:
3.  The air filter according to Claim 1, wherein a woven filtering fabric (1) is a polyester woven filtering fabric (1).  Emphasis added.

Claim 1 describes “a woven filtering fabric.”  Therefore, claim 3 is indefinite, because it is unclear if the “woven filtering fabric” in claim 1 is the same as the “woven filtering fabric” in claim 3.  For the purpose of examination, these two elements are the same.
Claim 4 is indefinite for the same reason as claim 3.
Claim 7 recites:
7.  The air filter according to Claim 5, wherein the filter assembly (11) further comprises another mesh (6) arranged on a back of the woven filtering fabric (1) in a direction of an air flow (5), in result of which a sandwiched air filter assembly (11) is formed.  Emphasis added.

Claim 7 is indefinite because the phrase “another mesh” implies that a first mesh was provided with the filter assembly.  However, claims 1 and 5 fail to disclose a first mesh being included with the filter assembly.  Claim 6 introduces a “mesh.”  Therefore, claim 7 is interpreted as depending from claim 6.  
Note that the “mesh” in claim 6, is arranged in front of the protective filtering fabric, “in a direction of an air flow.”  Therefore, claim 7 should be amended to clarify the direction of [[an]] air flow”.
Claim Rejections - 35 USC § 112(b) & (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(b) and (d).
Claim 8 recites:
8.  The air filter according to Claim 1, wherein the filter assembly (11) further comprises:
a protective filtering fabric (3) arranged on a side of the woven filtering fabric (1) where the nanofiber filaments (2) are disposed; 
a mesh (6) arranged in front of the protective filtering fabric (3) in a direction of an air flow (5); and 
a mesh (6) arranged in front of the protective filtering fabric (3) in a direction of an air flow (5) 
a frame assembly (10), 
wherein the a spacing (4) of strands of the woven filtering fabric (1) is 55 microns and a spacing (4) of strands of the protective filtering fabric (3) is 40 microns.  Emphasis added.

Claim 8 fails to further limit the scope of claim 1, because claim 1 indicates that the filter assembly comprises “a protective filtering fabric (3) arranged on a side of the 
Additionally, claim 8 repeats the limitation “a mesh (6) arranged in front of the protective filtering fabric (3) in a direction of an air flow (5).”  Therefore, claim 8 is indefinite, because is it unclear why this limitation would be repeated.
Furthermore, the limitation “wherein the a spacing (4) of strands of the woven filtering fabric (1) is 55 microns” is indefinite because it is unclear if the spacing (4) has been previously recited or not.  
For the purpose of examination, claim 8 is interpreted to read:
8.  The air filter according to Claim 1, wherein the filter assembly (11) further comprises:

a mesh (6) arranged in front of the protective filtering fabric (3) in a direction of an air flow (5); and 


wherein [[the]] a spacing (4) of strands of the woven filtering fabric (1) is 55 microns and a spacing (4) of strands of the protective filtering fabric (3) is 40 microns.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Canonico et al., US 2012/0012523 (“Canonico”) in view of Lans, US 2015/0122127 (“Lans”).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Canonico in view of Lans and optionally in view of Healey et al., US 2016/0136553 (“Healey”).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Canonico in view of Lans and in further view of Healey.
Claim 1 describes an air filter.  The air filter comprises a frame assembly, and a filter assembly attached to the frame assembly.  The filter assembly comprises a woven filtering fabric disposed within the frame assembly comprising woven strands.  The filter assembly also comprises a layer of nanofiber filaments disposed on one side of the woven filtering fabric.  The layer of nanofiber filaments forms a web on an open area between the strands of the woven filtering fabric.  The filter assembly further comprises 
Canonico discloses a composite fabric material (corresponding to the claimed “filter assembly”) that can be used for air filtering applications.  Canonico [0023], [0025].  The material comprises a woven fabric substrate comprising woven threads.  Id. at Fig. 10, [0047], [0098].  The material also comprises a layer of nanofibers deposited on one side of the substrate.  Id.  The nanofibers form a web of nanofibers on an open area between the strands of the woven substrate, because the nanofibers are embedded in the woven substrate, and are provided on either side of the woven substrate.  Id at [0008], [0011].  
The filter material further comprises an “additional fabric layer” which creates a sandwich arrangement.  Canonico [0011].  When included, the additional fabric layer corresponds to the “protective filtering fabric.”  The additional fabric layer is arranged on a side of the woven fabric where the nanofiber filaments are disposed, due to the fact that it creates this sandwich arrangement.  Id.

    PNG
    media_image1.png
    993
    912
    media_image1.png
    Greyscale

Canonico differs from claim 1 because it fails to disclose a frame assembly for holding the filter material.  
However, Lans teaches that it is conventional to mount an air filter material within a frame.  Lans [0027].  A person of ordinary skill in the art would have understood that the frame provides structural support for the filter material.  Therefore, it would have been obvious to mount Canonico’s filter material within a frame, in order to provide structural support to the material.
Additionally, note that, in the air filter arts, Lans discloses a multilayer filter media 1 for removing particles from an air stream.  Lans Fig. 3, [0004], [0026].  The filter media 1 comprises a porous membrane 2 which can be manufactured from fine, electrospun fibers.  Id. at [0002], [0004].  The filter media 1 also comprises a pre-filter layer 3 which is directly attached to the upstream side of the porous membrane 2.  Id. at Fig. 3, [0004], [0026].  The filter media 1 further comprises a supporting layer 6 provided on the downstream surface of the membrane 2.  Id. at Fig. 3, [0027].  The pre-filter layer 3 is beneficial because it captures larger particles before they can reach the membrane 2, to prevent clogging.   Id. at [0026].  The supporting layer 6 is beneficial because it provides additional structural stability to the filter media 1.  Id. at [0027].

    PNG
    media_image2.png
    322
    533
    media_image2.png
    Greyscale

The purpose of Canonico’s nanofiber web is to remove relatively small particles from passing through the filter material.  Canonico [0003].  It would have been obvious to provide Lans’s pre-filter layer 3 on the upstream side of Canonico’s filter material, in order to remove larger particles before they reach the nanofiber web, to prevent clogging.  It also would have been obvious to provide Lans’s supporting layer 6 on the downstream side of Canonico’s filter material to improve the structural integrity of the filter material.
In Canonico, the nanofibers can be provided on both faces of the woven substrate layer.  Canonico [0011].  Therefore, the pre-filter layer 3, or the supporting layer 6 would both be located on a side of the woven support layer where the nanofibers are disposed.  As such, either the pre-filter layer 3 or the supporting layer 6 can correspond to the “protective filtering fabric.”
Claim 3 requires for the filter of claim 1, the woven filtering fabric is a polyester woven filtering fabric.  Claim 4 requires for the filter of claim 1, the woven filtering fabric is a nylon woven filtering fabric.
In Canonico, the woven substrate can be manufactured from polyester or nylon.  Canonico [0027], [0028], [0078].
Claim 5 requires for the filter of claim 4, a spacing of strands of the woven filtering fabric is 55 microns and a spacing of strands of the protective filtering fabric is 40 microns.
In Canonico, the woven substrate, in one example, has a mesh size of 38 microns.  Canonico [0094].  The mesh size is the spacing of the strands of the woven prima facie case of obviousness.  See MPEP 2144.05(I).
Additionally, Canonico teaches that the pore size of the filter material can be optimized depending on the desired permeability of the material.  Canonico [0076].  Therefore, it would have been obvious to use routine experimentation to determine the optimal pore size of the woven substrate, to optimize permeability.
When the “additional fabric layer” is provided with Canonico’s filter material, with this additional fabric layer corresponding to the “protective filtering fabric”—the additional fabric layer has a mesh size of 38 microns.  Canonico [0094].  The prior art range of 38 microns is close enough to the claimed range of 40 microns to establish a prima facie case of obviousness.  See MPEP 2144.05(I).
Additionally, when Lans’s pre-filter layer 3 corresponds to the “protective filtering fabric”—Lans fails to disclose the pore size of the pre-filter layer 3.  However, it would have been obvious for the pre-filter layer 3 to have a pore size between 4 to 100 microns, because Healey teaches that this pore size is suitable for a similar pre-filter used with an air filter material.  Healey [0037].  Pore size is the spacing between fiber strands in the pre-filter.  The prior art range of 4 to 100 microns overlaps with the claimed range of 40 microns, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Claim 6 requires for the filter of claim 1, the filter assembly further comprises a mesh arranged in a front of the protective filtering fabric, in a direction of an air flow.
When Canonico’s “additional fabric layer” is provided with Canonico’s filter material, with this additional fabric layer corresponding to the “protective filtering fabric,” this additional Id. at [0011]. 
Additionally, when Lans’s prefilter layer 3 corresponds to the “protective filtering fabric”—Lans teaches that its prefilter layer 3 can include a supporting layer 6.  Lans [0027].  A person of ordinary skill in the art would have understood that the supporting layer 6, could be located on the upstream side of the prefilter layer 3, because the supporting layer is included to provide additional structural support for the filter media 1.  Id.  Therefore, when Canonico’s filter material includes a pre-filter layer 3 on its upstream side, it would have been obvious for this pre-filter layer to include a supporting layer 6 on its upstream side.
Lans fails to teach that the supporting layer 6 is a mesh.  However, the reference teaches that the supporting layer can comprise a number of different materials, which provide structural support for the filter media 1.  Lans [0027].  Healey teaches that polymeric or metallic mesh is a suitable material for providing structural support in a filter media.  Healey [0231].  Therefore, it would have been obvious for the supporting layer 6 upstream of the prefilter 3, to be a mesh material, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.
Claim 7 
It would have been obvious to include a supporting layer 6 on the downstream side of Canonico’s filter material, for the reasons stated in the rejection of claim 1 above.  It would have been obvious for this supporting layer 6, to be manufactured from a mesh material, because Healey teaches that polymeric or metallic mesh is a suitable material for providing structural support in a filter media.  Healey [0231]; MPEP 2144.07.  This would result in a sandwiched filter assembly, because two supporting layers 6 would be on the outside, with the prefilter layer 3 and the filter material being inside of these two supporting layers 6. 
Claim 8 requires for the filter of claim 1, the filter assembly comprises a mesh arranged in front of the protective filtering fabric in a direction of an air flow.  Additionally, a spacing of strands of the woven filtering fabric is 55 microns and a spacing of strands of the protective filtering fabric is 40 microns.
Lans teaches that its prefilter layer 3 can include a supporting layer 6.  Lans [0027].  A person of ordinary skill in the art would have understood that the supporting layer 6, could be located on the upstream side of the prefilter layer 3, because the supporting layer is included to provide additional structural support for the filter media 1.  Id.  Therefore, when Canonico’s filter material includes a pre-filter layer 3 on its upstream side, it would have been obvious for this pre-filter layer to include a supporting layer 6 on its upstream side.
Lans fails to teach that the supporting layer 6 is a mesh.  However, the reference teaches that the supporting layer can comprise a number of different materials, which provide structural support for the filter media 1.  Lans [0027].  Healey teaches that polymeric or metallic mesh is a suitable material for providing structural support in a See MPEP 2144.07.
Additionally, in Canonico, the woven substrate, in one example, has a mesh size of 38 microns.  Canonico [0094].  The mesh size is the spacing of the strands of the woven substrate.  The prior art range of 38 microns is close enough to the claimed range of 55 microns, to establish a prima facie case of obviousness.  See MPEP 2144.05(I).
Additionally, Canonico teaches that the pore size of the filter material can be optimized depending on the desired permeability of the material.  Canonico [0076].  Therefore, it would have been obvious to use routine experimentation to determine the optimal pore size of the woven substrate, to optimize permeability.
Lans fails to disclose the pore size of the pre-filter layer 3.  However, it would have been obvious for the pre-filter layer 3 to have a pore size between 4 to 100 microns, because Healey teaches that this pore size is suitable for a similar pre-filter used with an air filter material.  Healey [0037].  Pore size is the spacing between fiber strands in the pre-filter.  The prior art range of 4 to 100 microns overlaps with the claimed range of 40 microns, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0322909; US 2009/0143227.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776